Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see Remarks, filed 01/08/21, with respect to Non-Final Rejection have been fully considered and are persuasive. The rejection has been withdrawn. 
Election/Restrictions (Examiner’s Amendment)
3.	This application is in condition for allowance except for the presence of claims 12-15 directed to group non-elected without traverse. Accordingly, claims 12-15 have been cancelled.
	However, non-elected claims depending on allowed independent claim 1 are re-joined. Hence, claims 3-5 are no longer considered withdrawn and are re-joined. 
 Claim Status
4.	Claims 1-11, 16-18 are pending in the application. Claims 12-15 are cancelled.

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 1, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein the conductive trace further comprises high resistance portions with a resistance of at least 1 kQ adapted for reducing self-resonance, and the conductive trace further comprises polysilicon” in combination with other limitations of the claim.
7.	Claims 2-11 and 16-18 are also allowed as they further limit claim 1.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766.  The examiner can normally be reached on M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/NEEL D SHAH/Primary Examiner, Art Unit 2868